Citation Nr: 0917893	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-23 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1944 to 
November 1945.  

This matter comes to the Board on appeal from an August 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  In that rating 
decision, the RO denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), and the Veteran's disagreement 
with that decision led to this appeal.  At the Veteran's 
request, he was scheduled for a Board hearing to be held at 
the RO in February 2009.  In January 2009, the Veteran 
notified the RO that he would be unable to attend that 
hearing, and the RO then scheduled the Veteran for a Board 
videoconference hearing to be held in April 2009.  The 
Veteran did not appear for that hearing, nor is there any 
indication that he requested a postponement.  Under the 
circumstances, the Board will proceed with its decision in 
this case.  See 38 C.F.R. § 20.702 (2008).  

Review of the record shows that in a September 2007 rating 
decision the RO denied compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
described by the Veteran as residuals of anaphylaxis and 
involving the kidneys and urinary bladder claimed as due to 
adverse effects of medication prescribed by VA for his 
service-connected reflex sympathetic dystrophy.  The RO 
notified the Veteran of this decision in a letter dated in 
September 2007.  The Veteran disagreed with that decision, 
and the RO issued a statement of the case in January 2009.  
At that time, the RO notified the Veteran that to complete 
his appeal he must file his appeal with the RO within 60 days 
from the date of the letter or within the remainder, if any, 
of the one-year period from the date of the letter notifying 
him of the action he had appealed.  The RO further advised 
the Veteran that if he needed more time to file his appeal, 
he should request more time before the time limit for filing 
his appeal expired.  There is no indication in the claims 
file that the Veteran perfected his appeal as to the section 
1151 claim, and that issue is not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996) (a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of substantive appeal 
after statement of the case is issued).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are 
hemorrhoids, rated noncompensably disabling; residuals of 
injury of the right knee, rated as 10 percent disabling and 
reflex sympathetic dystrophy, right foot, associated with 
residuals of right knee injury, rated as 20 percent 
disabling.  The combined rating for the service-connected 
disabilities is 30 percent, and that rating does not meet the 
schedular requirements for a TDIU.  

2.  The Veteran graduated from high school; he was a 
signalman in service, worked for Western Union for more than 
40 years, and retired as a maintenance chief in 1983.  

3.  The Veteran's service-connected disabilities do not 
preclude him from securing and maintaining some form of 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.16, 4.19 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is completely disabled due to 
his service-connected disabilities.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, what information and 
evidence VA will obtain, and what information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

In a letter dated in March 2004, prior to its adjudication of 
the TDIU claim, the RO notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claim for TDIU, including what information and evidence 
he should provide and what evidence VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The Board acknowledges that the RO did not 
provide the Veteran notice concerning the assignment of an 
effective date for a TDIU award, but the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
TDIU claim, any question as to the appropriate effective date 
to be assigned is rendered moot.  

As to the duty to assist, VA records for the Veteran have 
been obtained, and he has been provided a VA examination 
pertinent to his claim.  He has submitted private medical 
records, and as outlined in the Introduction, he has been 
provided the opportunity to testify at requested hearings, 
although he has not done so.  The Veteran has not indicated 
that he has or knows of any additional information or 
evidence pertaining to his claim.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the Veteran relative to 
the claim decided here, and thus, no additional assistance or 
notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or  
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at  
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008). 

Unemployability associated with advancing age or intercurrent 
nonservice-connected disability may not be considered in 
determining entitlement to a total compensation rating.  
38 C.F.R. § 4.19.  Factors to be considered are the Veteran's 
employment history and his educational and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  In evaluating a claim for TDIU, the central inquiry 
is whether the Veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of a service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor that places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran's service-connected disabilities are hemorrhoids, 
rated noncompensably disabling; residuals of injury of the 
right knee, rated as 10 percent disabling; and reflex 
sympathetic dystrophy, right foot, associated with residuals 
of right knee injury, rated as 20 percent disabling.  The 
combined rating for the service-connected disabilities is 
30 percent.  The combined 30 percent rating does not meet the 
threshold requirements provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to TDIU.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure or follow a substantially gainful occupation but fails 
to meet the percentage requirements for eligibility for a 
total rating set forth in 38 C.F.R. § 4.16(a), such case 
shall be submitted to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  The 
claimant's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
relevant factors are to be considered.  

In a letter dated in January 2002, Robert P. Cowan, M.D., 
reported he had interviewed and examined the Veteran, who 
described a painfully cold foot.  The Veteran reported that 
he perceived his foot as being bitterly cold, despite a 
surface temperature that seemed comparable to the other foot.  
The Veteran reported he had found that putting an icepack on 
this low back at the site of prior lumbar laminectomy 
relieved the cold feeling in his foot.  Dr. Cowan suggested 
that the Veteran try using a Lidocaine transdermal patch.  In 
a handwritten note dated in December 2002, the Veteran said 
that the patches worked only partially when placed on his 
back, but worked almost 100 percent when placed directly on 
his knee cap.  

In a letter dated in March 2002, the Veteran's private 
internist, Devin A. Mikles, M.D., noted that a Lidocaine 
transdermal medicated patch was the current modality for 
recurrent right knee pain.  At a VA outpatient clinic visit 
in March 2002, it was noted that the Veteran had a long-
standing feeling of coldness in his right foot and that this 
was being relived by the use of a Lidocaine patch on the 
right knee.  The assessment after examination included right 
foot coldness when recumbent.  

In a neurological evaluation in August 2002, Thomas W. 
Johnson, Jr., M.D., noted that the Veteran reported that a 
Lidocaine patch on his right knee had worked for several 
months to relive the sensation of a cold foot, but that his 
had started losing effectiveness.  The Veteran reported that 
Dr. Mikles had then prescribed Capsaicin cream with the 
Lidocaine patches, and the sensation was essentially 
100 percent controlled.  The Veteran reported that the cold 
sensation involved primarily the foot, but if severe, could 
occasionally involve the distal aspect of the leg.  On 
examination, the Veteran's gait was normal, as were heel 
walking and toe walking.  The impression after examination 
was cold sensation of the right foot.  The physician said 
that given the Veteran's history, a reasonable conjecture 
would be complex regional pain syndrome, previously known as 
reflex sympathetic dystrophy.  In the examination report, it 
was noted that the Veteran was a retired engineer.  The 
Veteran reported he was engaged in numerous activities 
including bird walks, solar projects, and hiking.  

At a VA examination in December 2002, the Veteran was noted 
to have a history of having injured his right knee by falling 
hard on the ground in 1944, which was in while he was in 
service.  He was hospitalized at the time and treated with 
physical therapy for a sprained knee, and the treatment 
consisted of heat and massage.  At the December 2002 
examination, the Veteran reported that his knee had been 
hurting since the fall in service, and he said that in the 
last few years, he had had a cold right foot.  Examination of 
the knees showed no bony abnormality.  There were very small 
effusions on both sides, but there was no tenderness of 
either knee.  There was no instability, and the range of 
motion of both knees was from 0 to 130 degrees.  Both 
patellae moved normally.  The Veteran's feet were slightly 
cool, but he had very good posterior tibial pulses and 
adequate dorsalis pedis pulses and good capillary refill.  

In a statement dated in January 2003, the Veteran reported 
that if he sat for any length of time, with his knee bent, he 
could not straighten it because of intense pain.  He said 
there appeared to be an accumulation of fluid near the 
patella.  He said that if he applied Lidocaine cream over the 
area, then a dry patch, then an Ace bandage, and then 
massaged the area over the Ace bandage for several minutes, 
he could then straighten his knee slowly.  He said that this 
had happened four times.  At a July 2003 hearing before a 
Decision Review Officer pertaining to service connection 
claims, the Veteran and his wife testified as to the 
Veteran's difficulty sleeping because of his right knee and 
foot.  He testified that he must sleep in a reclining chair 
or on the floor and that his sleep is usually interrupted.  
In a statement dated in September 2003, the Veteran also 
reported his knee and foot problems interfered with his 
sleep.  

At a VA examination in September 2003, the Veteran reported 
there was a tendency of his right knee to give away, his toes 
dragged, and he had trouble with stairs.  He reported there 
was no swelling or crepitation on walking.  The Veteran 
reported a subjective cold sensation in his right foot and 
some burning sensation at the same time, all in the right 
forefoot.  He reported that he had used Lidocaine patches on 
his knee, and that had seemed to help him over the past two 
years.  On examination, it was noted that the Veteran walked 
with a limp favoring the right leg and was using a cane.  
Range of motion of the right knee was from 2 degrees to 
115 degrees.  The patella was well located with no tenderness 
and no subpatellar crepitation.  The ligaments were intact, 
and there was no instability, effusion, or joint line 
tenderness.  Peripheral pulses were excellent.  The examiner 
said both feet were a bit cold and there was somewhat 
decreased sensation of the right forefoot, both dorsal and 
plantar.  The left knee reflex was normal, but right knee 
reflex and reflexes in both ankles were absent.  Strength in 
both lower extremities seemed good, except for weakness of 
dorsiflexion of the right toes and foot, which the examiner 
said was likely related to spinal problems rather than the 
Veteran's in-service right knee injury.  

In a statement dated in December 2003, the Veteran said that 
his cold foot at night had become insidiously more disabling 
and that he had been completely disabled since January 2002 
and must sleep in a chair at night.  In a statement dated in 
June 2004, the Veteran reported that he wore two Lidoderm 
patches on his right knee and Lidocaine cream on his right 
foot from midnight to about 7:30am.  He stated that he used a 
cane to get around the house and as long as he kept moving, 
he could retain some mobility but that when he sat down for 
about 45 minutes, he usually had to have his wife's help to 
stand up and to get moving with the use of the cane.  The 
Veteran said that he tries to keep as active physically as 
pain will allow, in hopes it will slow down the progression 
of reflex sympathetic dystrophy.  He said that for the same 
reason, he spends some time outside, just moving around, but 
that he had had to hire help to do his general yard work.  

Office notes from Dr. Mikles show that in February 2004 it 
was noted that the Veteran had had some ankle edema more than 
usual recently.  The Veteran reported that the swelling was 
nonpainful and got worse after getting up in the morning.  He 
said the right foot paresthesias were progressive.  The 
Veteran stated his right foot felt like a "block of wood:  
at times."  He said that at night he still used the 
Lidocaine patch and that controlled the reflex sympathetic 
dystrophy symptoms.  Examination of the extremities revealed 
2+ ankle edema, bilaterally.  There was full range of motion 
in all joints, and there was no joint tenderness.  On 
neurological examination, the Veteran had some stocking loss 
of light touch sensation in the feet and ankles.  On rectal 
examination, there was normal tone with no masses.  The 
Veteran was started on a diuretic and some potassium for a 
month to help control the peripheral edema.  In March 2003, 
examination of the extremities revealed no edema. 

In a June 2004 statement, the Veteran said that he is totally 
disabled due to:  damaged left kidney; damaged urethra; 
damaged bladder; repeated bladder infection; inability to 
void his bladder except by use of a catheter.  

At a visit to Dr. Mikles in July 2004, the Veteran reported 
that his knee and reflex sympathetic dystrophy symptoms were 
without change and that the lower extremities were stable.  
Examination of the extremities revealed no edema.  There was 
full rage of motion in all joints, and there was no joint 
tenderness, but there was generalized stiffness.   

In a VA outpatient record dated in November 2004, the 
Veteran's problems were noted to include reflex sympathetic 
dystrophy, right foot.  The Veteran reported trouble 
distinguishing hot and cold.  He said he was using a cold 
pack on his foot at night with improvement of pain.  

Office notes from Dr. Mikles show that in December 2004, when 
the Veteran was seen for follow-up of an upper respiratory 
infection, it was noted that he continued to have pain in the 
right knee and leg and that this was associated with 
bilateral foot coldness.  It was noted it was not as well 
controlled as it had been.  It was also noted that the 
Veteran continued to require the use of a cane.  On 
examination, there was full range of motion in all joints, 
and there was no joint tenderness.  It was noted that the 
Veteran's gait was unstable.  Dr. Mikles noted that he would 
prescribe another transdermal gel/crème.  He also prescribed 
a physical therapy evaluation and treatment for reflex 
sympathetic dystrophy and right lower extremity symptoms and 
gait instability.  In a note dated in February 2005, the 
Veteran reported he continued to have pain in the right knee 
and leg and that he wore a Lidocaine patch on the right leg 
every night and used Lidocaine cream on the front half of his 
right foot, which was very helpful.  He continued to use a 
cane.  On examination of the extremities, there was no edema.  
There was full range of motion in all joints.  When he saw 
Dr. Mikles in March 2005, the Veteran reported he continued 
to have sleep disturbance related to knee, foot, and hip pain 
symptoms.  The Veteran said he had an infrared temperature 
measuring device, which had record the right lower extremity 
temperature as 3 to 6 degrees lower than the left.  The 
Veteran reported he had had active hemorrhoids recently.  On 
examination of the extremities, there was trace ankle edema.  
There was full range of motion in all joints, and there was 
no joint tenderness.  

In a March 2005 statement, accepted as the Veteran's notice 
of disagreement with the RO's denial of TDIU, the Veteran 
reported that after any period of inactivity such as night 
sleep, daytime naps, reading, or watching television, he had 
to use his cane to help him get to his feet and then he had 
to walk several lengths of the house with his cane before he 
could start with daily activities that he is able to do.  He 
further stated that he must sleep with Lidocaine patches on 
his right knee and Lidocaine cream on his right foot.  

In a letter dated in April 2005, Dr. Mikles stated that the 
Veteran had become steadily more debilitated and now must use 
a cane to ambulate.  He stated the Veteran's ability to 
ambulate is limited to walking less than 100 feet with a cane 
and at times he requires a one-person assist.  Dr Mikles said 
the Veteran cannot walk further without assistance.  He said 
this had changed the Veteran's ability to work as a park 
docent and to ride horses, both of which were sources of 
great pleasure to him.  

In an office note dated in July 2005, Dr. Mikles noted that 
the Veteran reported that feelings of injustice and thoughts 
of anger toward VA had continued nightly for all the years 
since his knee injury in service.  It was noted that the 
Veteran's reflex sympathetic dystrophy manifested with 
numbness in his foot, referred from the knee.  The Veteran 
reported that if his right leg, usually icy cold, became a 
little overheated it caused severe discomfort and he 
therefore had to try to cool it off.  The Veteran said that 
his rectal fissures bleed.  On examination of the 
extremities, there was trace ankle edema.  There was full 
range of motion in all joints, and there was no joint 
tenderness.  

When the Veteran saw Dr. Mikles in August 2005, the Veteran 
reported that his reflex sympathetic dystrophy symptoms had 
been improving but that the Rehab Center had been a positive 
factor.   The Veteran denied sleep disturbances.  

Records from Verde Valley Medical Center show that the 
Veteran was enrolled in a physical therapy program from 
May 2005 to August 2005.  In the discharge summary, the 
physical therapist said the Veteran's reflex sympathetic 
dystrophy greatly improved with exercise.  She said he no 
longer needed assistance around the gym and was walking 
steady on his own.  

Records from Dr. Mikles show that in September 2005, the 
Veteran reported he continued to have symptoms related to 
reflex sympathetic dystrophy, temperature alteration, and 
pain.  He reported he had significantly altered his sleep 
habits to accommodate the symptoms.  Examination of the 
extremities revealed trace ankle edema.  There was full range 
of motion in all joints, and there was no joint tenderness.  
In May 2005, the Veteran said that he still wanted to have 
his hemorrhoids fixed, and Dr. Mikles advised the Veteran he 
could see a surgeon about the hemorrhoids.  

At a January 2006 office visit to Dr. Mikles, the Veteran 
reported that recently his pain control at night had not been 
as good referable to the reflex sympathetic neuropathy.  He 
reported that he had tried moving the Lidocaine patches 
around.  He said he had had episodes of itching and skin 
irritation but did not have that now.  Under social history, 
it was noted that the Veteran had been in the Army for two 
years and had worked as maintenance chief at Western Union 
for 43 years.  He reported he was now retired, walked for 
exercise, and volunteered at Red Rack State Park.  
Examination of the extremities revealed no edema.  There was 
full range of motion in all joints, and there was no joint 
tenderness.  On rectal examination, there was normal tone, 
and there were no masses.  Dr. Mikles recommended that the 
Veteran try other locations for the Lidocaine patch and said 
the Veteran could try a weak Capsaicin cream.  He advised the 
Veteran to come in when the rash occurred and told him to try 
an emollient lotion or cream until then.  

In a VA outpatient note dated in November 2006, it was noted 
that the Veteran was using a cold pack on his foot at night 
with improvement of pain.  On examination, there was no edema 
of the lower extremities.  Tibial pulses were positive, 
bilaterally.  

At a visit to Dr. Mikles in late November 2006, the Veteran 
reported he had ankle edema that comes and goes.  He denied 
any new joint pains.  On examination of the extremities there 
was 2+ ankle/pedal edema.  There was full range of motion in 
all joints, and there was no joint tenderness.  It was noted 
that the Veteran was quite stiff, and his gait was stiff as 
well.  The Veteran was to check his blood pressure at home 
and was started on a low-dose diuretic.  

In February 2007, the Veteran was seen at Dr. Mikles office 
for follow-up of lower gastrointestinal bleeding.  It was 
noted that his colon examination revealed diverticulosis and 
two polyps and that the bleeding seemed to be coming from 
sigmoid diverticula.  The impression was gastrointestinal 
bleeding, diverticulosis, and colon polyps.  In May 2007, the 
Veteran reported there was no change with his reflex 
sympathetic dystrophy.  He said he still had temperature 
regulation problems, but no new symptoms.  Examination of the 
extremities showed trace ankle edema.  There was full range 
of motion in all joints, and there was no joint tenderness.  
It was noted that the Veteran was quite stiff and his gait 
was stiff as well.  At a visit in June 2007, the Veteran said 
his autonomic neuropathy (reflex sympathetic dystrophy) was 
unchanged and still bothersome and interrupted his sleep.  He 
said his right foot gets cold in the morning and he only gets 
4 hours of sleep per night.  Examination of the extremities 
revealed trace to +1 ankle edema.  The gait was stiff.  

At a VA examination in June 2007, it was noted that the 
Veteran had served in the U.S. Army signal corps from 
January 1944 to November 1945 and that after service he 
worked for Western Union until he took a nonmedical 
retirement in 1983.  Under review of systems it was noted 
that the Veteran's posture was normal.  As to his gait, the 
Veteran walked very slowly, wide based, leaning heavily on a 
cane in his right hand.  The examiner commented that the 
Veteran's memory was bad and that the history he provided was 
inconsistent with multiple gaps although he attempted to be 
cooperative.  On examination, the Veteran said he had no pain 
in the right knee, but the examiner noted that earlier the 
Veteran had told him he has a string-like stinging pain over 
the patella from superior to inferior portion.  The Veteran 
denied any weakness, stiffness, swelling, redness, 
instability, locking, fatigue or lack of endurance in his 
right knee, but walked with a limp on the right knee.  He was 
currently on Lidocaine patches for the right knee.  He said 
it flared up, becoming about 2/10 to 3/10 on a scale of 10, 
lasting one day, precipitated by bumping his knee or 
attempting to climb stairs or walking for a prolonged period, 
which the Veteran was not able to delimitate.  The symptoms 
were relieved by rest and it was reported there was a 
50 percent additional limitation of function.  The Veteran 
reported the in-service knee injury never compromised or had 
an effect on his occupation or daily activities.  

At the June 2007 VA examination, physical examination of the 
right knee revealed no deformity, crepitation, scar, 
tenderness, or effusion.  Flexion of the right knee was to 92 
degree.  The Veteran was able to repeat it four times with a 
deep aching pain, in the absence of fatigue, weakness, or 
lack of endurance.  Right knee extension was to 0 degrees.  
There was no instability of the ligaments.  The Veteran 
stated he was unable to try to stand on his heels and toes 
because, "I'm too unstable and I'm liable to fall."  

With respect to the right foot, the Veteran's reported his 
symptoms consist of an intermittent stinging and burning hot 
sensation of the right foot, occasionally aggravated by 
exertion.  The Veteran stated his occupation was compromised 
only in ambulating, some of which he had to do while working 
for Western Union.  He reported that his current daily 
activities were also compromised by the difficulty with 
walking.  The Veteran described episodes of myalgia, 
characterizing the attacks as a sudden reddening and burning 
sensation and stinging of the right foot, which he reported 
lasted anywhere from a few minutes to an hour, the severity 
of which could be 10/10, involving the entire foot, with a 
residual constant edema of the right foot.  It was reported 
to affect the Veteran's occupation and daily activities only 
as far as ambulation.  On examination, the right foot was red 
and hot with a nonpitting 2+ edema.  Dorsal and posterior 
pulses were not palpable, and there was an absence of hair, 
thickening of nails, and reddening of the entire right foot.  
Sensory modalities, including vibratory, light touch, 2-point 
discrimination, and proprioception, especially in the right 
leg, but also in the left leg, were diminished.  Rectal 
examination was normal, and there was no evidence of any 
current hemorrhoids.  

In the June 2007 VA examination report, the examiner said, 
"it is the impression of the examiner that the Veteran, 
because of his reflex dystrophy and right knee, is unable to 
carry on active employment and because of severe impairment 
of his memory from multifactorial dementia, is not capable of 
carrying on sedentary employment, for which it is the 
impression of the examiner that the Veteran is currently 
unemployable."  In an addendum, the examiner said 
electromyography showed sensory and motor neuropathy, both 
lower extremities, unrelated to dystrophy.  

In a statement dated in June 2007, the Veteran reported that 
whether he is in bed or in his reclining chair, when his 
right foot feels cold, he cannot tell whether it is actually 
cold or hot.  He described how this interferes with his sleep 
and the methods he has used to cope with the problem.  He 
stated that when he bends his right knee to 90 degrees it 
feels like a tight wire across the right quarter of the knee.  
He sated that he is unable to drive in heavy traffic because 
of his right foot and leg, which are "semi-dead."  He 
stated that he cannot tell where his right foot is, so he 
bumps it against the brake pedal to identify the location of 
the pedal, if he needs it in an emergency.  He stated that he 
relied on his wife to drive in heavy traffic.  

Records from Verde Valley Medical Center show the Veteran was 
seen in the emergency department in late June 2007 with 
complaints of right leg pain since the previous evening.  The 
Veteran rated the pain as an 8 on a scale of 10.  He 
described the pain as acute and sharp, and the examiner said 
objective pain cues were facial grimacing.  The Veteran said 
the pain radiated "when he stepped on it."  On examination 
of the right lower extremity, strength was moderate, tone was 
normal, and sensation was intact.  The assessment after 
examination was neuropathic pain, foot.  The Veteran was 
advised to resume the use of Lidocaine gel to the foot, top 
and bottom.  

At a visit to Dr. Mikles office in July 2007, the Veteran 
wanted to know where else to put the Lidocaine patch for the 
reflex sympathetic dystrophy symptoms.  The Veteran said when 
he first started putting the patch on his knee, the foot was 
much better.  It was suggested that the Veteran try the 
Lidocaine patch on the right ankle.  

Based on a thorough review of the record, the Board finds 
that the functional limitations imposed by the Veteran's 
service-connected disabilities do not preclude his 
performance of substantially gainful employment.  Although 
the Board acknowledges the Veteran's statements that he has 
been totally disabled since January 2002, the evidence does 
not show that his service-connected disabilities alone 
preclude him from obtaining or maintaining gainful 
employment.  

Although the evidence shows that the Veteran expressed a 
desire to have surgical treatment for his service-connected 
hemorrhoids, the evidence does not show, nor does the Veteran 
contend, that his hemorrhoids have interfered with any 
activity.  The Board acknowledges that the June 2007 VA 
examiner's impression was that the Veteran is currently 
unemployable.  The examiner was, however, clear in stating 
that although the Veteran's service-connected disabilities, 
namely his right knee disability and reflex sympathetic 
dystrophy involving the right foot, preclude employment 
requiring physical activity, it was non-service connected 
disabilities that would prevent sedentary employment.  
Further, although the Veteran's private physician, Dr. 
Mikles, has noted the Veteran must use a cane to ambulate and 
his physical disabilities have interfered with his ability to 
work as a park docent and to ride horses, there is no showing 
that the service-connected right knee disability and reflex 
sympathetic dystrophy involving the right foot, have made the 
Veteran unable to obtain or maintain all forms of 
substantially gainful employment given he is a high school 
graduate with a history of having been a signalman in the 
Army plus having had a 43-year career as a maintenance 
engineer with Western Union.  

The Board is sympathetic to the Veteran's assertions and 
medical records regarding his multiple physical problems 
including his emphasis on urinary retention requiring self-
catheterization.  The Board further recognizes that Dr. 
Mikles has stated that the Veteran continues to be 
debilitated by this and has not been able to work or engage 
in pursuits that were sources of pleasure to him.  The Board 
points out, as was outlined in the Introduction, that VA 
compensation benefits have been denied for additional 
disability described by the Veteran as residuals of 
anaphylaxis and involving the kidneys and urinary bladder 
claimed as due to adverse effects of medication prescribed by 
VA for his service-connected reflex sympathetic dystrophy.  
Such disabilities may not, therefore, be considered in the 
determination of entitlement to TDIU.  

As noted above, the central inquiry here is whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  
Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  It is 
important to note that loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1.  In this 
regard, 38 C.F.R. § 4.1 states that generally the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See Van Hoose, 4 Vet. App. at 363 (disability 
rating itself is recognition that industrial capabilities are 
impaired).  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran's service-connected disabilities, when considered in 
association with his educational attainment and occupational 
background, render him unable to secure or follow a 
substantially gainful occupation.  Although he has not been 
employed on a full-time basis since 1983, the evidence does 
not indicate that it is his service-connected disabilities 
that have resulted in his unemployability.  The Board thus 
concludes that this case presents no unusual or exceptional 
circumstances that would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 4.16(b).  In the absence of any evidence of 
unusual or exceptional circumstances beyond what is 
contemplated by the assigned disability ratings, which 
include neither include a single 60 percent rating, nor 
combine to a 70 percent rating, the preponderance of the 
evidence is against his claim.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disabilities under the provisions of 
38 C.F.R. § 4.16 is not warranted.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


